In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-21-00173-CV


                        IN RE RICHARD DUNSMORE, RELATOR

                                 ORIGINAL PROCEEDING

                                     September 9, 2021
                              MEMORANDUM OPINION
                       Before QUINN, CJ., and PIRTLE and DOSS, JJ

        Richard Dunsmore is a vexatious litigant subject to a prefiling order which prohibits

him from filing new litigation in any Texas court without first obtaining permission from the

local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101–.103 (West

2017). Despite the prefiling order prohibiting new filings, Dunsmore filed a petition for writ

of mandamus with this court on July 27, 2021, without an accompanying order permitting

the filing.

        Chapter 11 of the Civil Practice and Remedies Code requires courts to dismiss

new actions filed by a vexatious litigant unless the litigant also files an order from the local

administrative judge permitting the filing of the new action. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.1035 (West 2017) (requiring ten days’ notice before dismissal); see also
In re Gallagher, No. 05-20-00691-CV, 2020 Tex. App. LEXIS 7745, at *1 (Tex. App.—

Dallas Sept. 23, 2020, orig. proceeding) (mem. op.) (“A petition for writ of mandamus is

a civil action for which the vexatious litigant statute applies.”) By letter of August 16, 2021,

we admonished Dunsmore that this proceeding would be dismissed unless he filed an

order granting the required permission by August 30. Dunsmore responded to our letter

but has not provided the court with an order permitting the filing of his petition for writ of

mandamus to date.

       Because Dunsmore is a vexatious litigant who has not complied with Chapter 11

of the Civil Practice and Remedies Code, we dismiss this original proceeding. See TEX.

CIV. PRAC. & REM. CODE ANN. § 11.1035(b).

                                                   Per Curiam




                                               2